IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

TREVONTA STALLWORTH,                   NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D13-2697

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed February 16, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

Trevonta Stallworth, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition seeking a belated appeal of the judgment and sentence rendered on

March 7, 2013, in Escambia County Circuit Court case number 2012-CF-001169-A, is

granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the
clerk of the lower tribunal for treatment as a notice of appeal. If petitioner qualifies for

the appointment of counsel at public expense, the lower tribunal is expected to appoint

counsel in the belated appeal authorized by this opinion.

LEWIS, BILBREY, and KELSEY, JJ., CONCUR.




                                             2